


110 HR 5682 IH: Rural America Communication Expansion

U.S. House of Representatives
2008-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		
		110th CONGRESS
		2d Session
		H. R. 5682
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2008
			Mr. Allen introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To improve access to broadband service in rural and
		  underserved areas of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural America Communication Expansion
			 for the Future Act of 2008.
		ITax
			 incentives for broadband services in rural and underserved areas
			101.Expensing of
			 broadband Internet access expenditures
				(a)In
			 generalPart VI of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized
			 deductions for individuals and corporations) is amended by inserting after
			 section 190 the following new section:
					
						191.Broadband
				expenditures
							(a)Treatment of
				expenditures
								(1)In
				generalA taxpayer may elect
				to treat any qualified broadband expenditure which is paid or incurred by the
				taxpayer as an expense which is not chargeable to capital account. Any
				expenditure which is so treated shall be allowed as a deduction.
								(2)ElectionAn election under paragraph (1) shall be
				made at such time and in such manner as the Secretary may prescribe by
				regulation.
								(b)Qualified
				broadband expendituresFor
				purposes of this section—
								(1)In
				generalThe term
				qualified broadband expenditure means, with respect to any taxable
				year, any direct or indirect costs incurred after the date of the enactment of
				this section and before the date which is 4 years after such date and properly
				taken into account with respect to—
									(A)the purchase or installation of qualified
				equipment (including any upgrades thereto), and
									(B)the connection of such qualified equipment
				to any qualified subscriber.
									(2)Certain
				satellite expenditures excludedSuch term shall not include any costs
				incurred with respect to the launching of any satellite equipment.
								(3)Leased
				equipmentSuch term shall
				include so much of the purchase price paid by the lessor of qualified equipment
				subject to a lease described in subsection (c)(2)(B) as is attributable to
				expenditures incurred by the lessee which would otherwise be described in
				paragraph (1).
								(4)Limitation with
				regard to current generation broadband servicesOnly 50 percent of the amounts taken into
				account under paragraph (1) with respect to qualified equipment through which
				current generation broadband services are provided shall be treated as
				qualified broadband expenditures.
								(c)When
				expenditures taken into accountFor purposes of this section—
								(1)In
				generalQualified broadband
				expenditures with respect to qualified equipment shall be taken into account
				with respect to the first taxable year in which—
									(A)current generation broadband services are
				provided through such equipment to qualified subscribers, or
									(B)next generation broadband services are
				provided through such equipment to qualified subscribers.
									(2)Limitation
									(A)In
				generalQualified
				expenditures shall be taken into account under paragraph (1) only with respect
				to qualified equipment—
										(i)the original use of which commences with
				the taxpayer, and
										(ii)which is placed in service, after the date
				of the enactment of this section.
										(B)Sale-leasebacksFor purposes of subparagraph (A), if
				property—
										(i)is originally placed in service after the
				date of the enactment of this section by any person, and
										(ii)sold and leased back by such person within
				3 months after the date such property was originally placed in service,
										such property shall be treated as
				originally placed in service not earlier than the date on which such property
				is used under the leaseback referred to in clause (ii).(d)Special
				allocation rules
								(1)Current
				generation broadband servicesFor purposes of determining the amount of
				qualified broadband expenditures under subsection (a)(1) with respect to
				qualified equipment through which current generation broadband services are
				provided, if the qualified equipment is capable of serving both qualified
				subscribers and other subscribers, the qualified broadband expenditures shall
				be multiplied by a fraction—
									(A)the numerator of which is the sum of the
				number of potential qualified subscribers within the rural areas and the
				underserved areas which the equipment is capable of serving with current
				generation broadband services, and
									(B)the denominator of which is the total
				potential subscriber population of the area which the equipment is capable of
				serving with current generation broadband services.
									(2)Next generation
				broadband servicesFor
				purposes of determining the amount of qualified broadband expenditures under
				subsection (a)(1) with respect to qualified equipment through which next
				generation broadband services are provided, if the qualified equipment is
				capable of serving both qualified subscribers and other subscribers, the
				qualified expenditures shall be multiplied by a fraction—
									(A)the numerator of which is the sum
				of—
										(i)the number of potential qualified
				subscribers within the rural areas and underserved areas, plus
										(ii)the number of potential qualified
				subscribers within the area consisting only of residential subscribers not
				described in clause (i),
										which the equipment is capable of
				serving with next generation broadband services, and(B)the denominator of which is the total
				potential subscriber population of the area which the equipment is capable of
				serving with next generation broadband services.
									(e)DefinitionsFor purposes of this section—
								(1)AntennaThe term antenna means any
				device used to transmit or receive signals through the electromagnetic
				spectrum, including satellite equipment.
								(2)Cable
				operatorThe term cable
				operator has the meaning given such term by section 602(5) of the
				Communications Act of 1934 (47 U.S.C.
				522(5)).
								(3)Commercial
				mobile service carrierThe
				term commercial mobile service carrier means any person authorized
				to provide commercial mobile radio service as defined in section 20.3 of title
				47, Code of Federal Regulations.
								(4)Current
				generation broadband serviceThe term current generation broadband
				service means the transmission of signals at a rate of at least
				5,000,000 bits per second to the subscriber and at least 1,000,000 bits per
				second from the subscriber.
								(5)Multiplexing or
				demultiplexingThe term
				multiplexing means the transmission of 2 or more signals over a
				single channel, and the term demultiplexing means the separation
				of 2 or more signals previously combined by compatible multiplexing
				equipment.
								(6)Next generation
				broadband ServiceThe term
				next generation broadband service means the transmission of
				signals at a rate of at least 50,000,000 bits per second to the subscriber and
				at least 10,000,000 bits per second from the subscriber.
								(7)Nonresidential
				subscriberThe term
				nonresidential subscriber means any person who purchases broadband
				services which are delivered to the permanent place of business of such
				person.
								(8)Open video
				system operatorThe term
				open video system operator means any person authorized to provide
				service under section 653 of the Communications
				Act of 1934 (47 U.S.C. 573).
								(9)Other wireless
				carrierThe term other
				wireless carrier means any person (other than a telecommunications
				carrier, commercial mobile service carrier, cable operator, open video system
				operator, or satellite carrier) providing current generation broadband service
				or next generation broadband service to subscribers through the radio
				transmission of energy.
								(10)Packet
				switchingThe term
				packet switching means controlling or routing the path of any
				digitized transmission signal which is assembled into packets or cells.
								(11)ProviderThe term provider means, with
				respect to any qualified equipment—
									(A)a cable operator,
									(B)a commercial mobile service carrier,
									(C)an open video system operator,
									(D)a satellite carrier,
									(E)a telecommunications carrier, or
									(F)any other wireless carrier,
									providing current generation
				broadband services or next generation broadband services to subscribers through
				such qualified equipment.(12)Provision of
				servicesA provider shall be
				treated as providing services to 1 or more subscribers if—
									(A)such a subscriber has been passed by the
				provider’s equipment and can be connected to such equipment for a standard
				connection fee,
									(B)the provider is physically able to deliver
				current generation broadband services or next generation broadband services, as
				applicable, to such a subscriber without making more than an insignificant
				investment with respect to such subscriber,
									(C)the provider has made reasonable efforts to
				make such subscribers aware of the availability of such services,
									(D)such services have been purchased by 1 or
				more such subscribers, and
									(E)such services are made available to such
				subscribers at average prices comparable to those at which the provider makes
				available similar services in any areas in which the provider makes available
				such services.
									(13)Qualified
				equipment
									(A)In
				generalThe term
				qualified equipment means equipment which provides current
				generation broadband services or next generation broadband services—
										(i)at least a majority of the time during
				periods of maximum demand to each subscriber who is utilizing such services,
				and
										(ii)in a manner substantially the same as such
				services are provided by the provider to subscribers through equipment with
				respect to which no deduction is allowed under subsection (a)(1).
										(B)Only certain
				investment taken into accountExcept as provided in subparagraph (C) or
				(D), equipment shall be taken into account under subparagraph (A) only to the
				extent it—
										(i)extends from the last point of switching to
				the outside of the unit, building, dwelling, or office owned or leased by a
				subscriber in the case of a telecommunications carrier,
										(ii)extends from the customer side of the
				mobile telephone switching office to a transmission/receive antenna (including
				such antenna) owned or leased by a subscriber in the case of a commercial
				mobile service carrier,
										(iii)extends from the customer side of the
				headend to the outside of the unit, building, dwelling, or office owned or
				leased by a subscriber in the case of a cable operator or open video system
				operator, or
										(iv)extends from a transmission/receive antenna
				(including such antenna) which transmits and receives signals to or from
				multiple subscribers, to a transmission/receive antenna (including such
				antenna) on the outside of the unit, building, dwelling, or office owned or
				leased by a subscriber in the case of a satellite carrier or other wireless
				carrier, unless such other wireless carrier is also a telecommunications
				carrier.
										(C)Packet switching
				equipmentPacket switching
				equipment, regardless of location, shall be taken into account under
				subparagraph (A) only if it is deployed in connection with equipment described
				in subparagraph (B) and is uniquely designed to perform the function of packet
				switching for current generation broadband services or next generation
				broadband services, but only if such packet switching is the last in a series
				of such functions performed in the transmission of a signal to a subscriber or
				the first in a series of such functions performed in the transmission of a
				signal from a subscriber.
									(D)Multiplexing and
				demultiplexing equipmentMultiplexing and demultiplexing equipment
				shall be taken into account under subparagraph (A) only to the extent it is
				deployed in connection with equipment described in subparagraph (B) and is
				uniquely designed to perform the function of multiplexing and demultiplexing
				packets or cells of data and making associated application adaptions, but only
				if such multiplexing or demultiplexing equipment is located between packet
				switching equipment described in subparagraph (C) and the subscriber’s
				premises.
									(14)Qualified
				subscriberThe term
				qualified subscriber means—
									(A)with respect to the provision of current
				generation broadband services—
										(i)any nonresidential subscriber maintaining a
				permanent place of business in a rural area or underserved area, or
										(ii)any residential subscriber residing in a
				dwelling located in a rural area or underserved area which is not a saturated
				market, and
										(B)with respect to the provision of next
				generation broadband services—
										(i)any nonresidential subscriber maintaining a
				permanent place of business in a rural area or underserved area, or
										(ii)any residential subscriber.
										(15)Residential
				subscriberThe term
				residential subscriber means any individual who purchases
				broadband services which are delivered to such individual’s dwelling.
								(16)Rural
				areaThe term rural
				area means any census tract which—
									(A)is not within 10 miles of any incorporated
				or census designated place containing more than 25,000 people, and
									(B)is not within a county or county equivalent
				which has an overall population density of more than 500 people per square mile
				of land.
									(17)Rural
				subscriberThe term
				rural subscriber means any residential subscriber residing in a
				dwelling located in a rural area or nonresidential subscriber maintaining a
				permanent place of business located in a rural area.
								(18)Satellite
				carrierThe term
				satellite carrier means any person using the facilities of a
				satellite or satellite service licensed by the Federal Communications
				Commission and operating in the Fixed-Satellite Service under part 25 of title
				47 of the Code of Federal Regulations or the Direct Broadcast Satellite Service
				under part 100 of title 47 of such Code to establish and operate a channel of
				communications for distribution of signals, and owning or leasing a capacity or
				service on a satellite in order to provide such point-to-multipoint
				distribution.
								(19)Saturated
				marketThe term
				saturated market means any census tract in which, as of the date
				of the enactment of this section—
									(A)current generation broadband services have
				been provided by a single provider to 85 percent or more of the total number of
				potential residential subscribers residing in dwellings located within such
				census tract, and
									(B)such services can be utilized—
										(i)at least a majority of the time during
				periods of maximum demand by each such subscriber who is utilizing such
				services, and
										(ii)in a manner substantially the same as such
				services are provided by the provider to subscribers through equipment with
				respect to which no deduction is allowed under subsection (a)(1).
										(20)SubscriberThe term subscriber means any
				person who purchases current generation broadband services or next generation
				broadband services.
								(21)Telecommunications
				carrierThe term
				telecommunications carrier has the meaning given such term by
				section 3(44) of the Communications Act of
				1934 (47 U.S.C. 153(44)), but—
									(A)includes all members of an affiliated group
				of which a telecommunications carrier is a member, and
									(B)does not include a commercial mobile
				service carrier.
									(22)Total potential
				subscriber populationThe
				term total potential subscriber population means, with respect to
				any area and based on the most recent census data, the total number of
				potential residential subscribers residing in dwellings located in such area
				and potential nonresidential subscribers maintaining permanent places of
				business located in such area.
								(23)Underserved
				areaThe term
				underserved area means—
									(A)any census tract which is located
				in—
										(i)an empowerment zone or enterprise community
				designated under section 1391, or
										(ii)the District of Columbia Enterprise Zone
				established under section 1400, or
										(B)any census tract—
										(i)the poverty level of which is at least 30
				percent (based on the most recent census data), and
										(ii)the median family income of which does not
				exceed—
											(I)in the case of a census tract located in a
				metropolitan statistical area, 70 percent of the greater of the metropolitan
				area median family income or the statewide median family income, and
											(II)in the case of a census tract located in a
				nonmetropolitan statistical area, 70 percent of the nonmetropolitan statewide
				median family income.
											(24)Underserved
				subscriberThe term
				underserved subscriber means any residential subscriber residing
				in a dwelling located in an underserved area or nonresidential subscriber
				maintaining a permanent place of business located in an underserved
				area.
								(f)Special
				rules
								(1)Property used
				outside the United States, etc., not qualifiedNo expenditures shall be taken into account
				under subsection (a)(1) with respect to the portion of the cost of any property
				referred to in section 50(b) or with respect to the portion of the cost of any
				property specified in an election under section 179.
								(2)Basis
				reduction
									(A)In
				generalFor purposes of this
				title, the basis of any property shall be reduced by the portion of the cost of
				such property taken into account under subsection (a)(1).
									(B)Ordinary income
				recaptureFor purposes of
				section 1245, the amount of the deduction allowable under subsection (a)(1)
				with respect to any property which is of a character subject to the allowance
				for depreciation shall be treated as a deduction allowed for depreciation under
				section 167.
									(3)Coordination
				with Section 38No credit shall be allowed under section 38
				with respect to any amount for which a deduction is allowed under subsection
				(a)(1).
								.
				(b)Special rule for
			 mutual or cooperative telephone companiesSection 512(b) of the Internal Revenue Code
			 of 1986 (relating to modifications) is amended by adding at the end the
			 following new paragraph:
					
						(20)Special rule for
				mutual or cooperative telephone companiesA mutual or cooperative telephone company
				which for the taxable year satisfies the requirements of section 501(c)(12)(A)
				may elect to reduce its unrelated business taxable income for such year, if
				any, by an amount that does not exceed the qualified broadband expenditures
				which would be taken into account under section 191 for such year by such
				company if such company was not exempt from taxation. Any amount which is
				allowed as a deduction under this paragraph shall not be allowed as a deduction
				under section 191 and the basis of any property to which this paragraph applies
				shall be reduced under section
				1016(a)(38).
						.
				(c)Conforming
			 amendments
					(1)Section 263(a)(1) of the Internal Revenue
			 Code of 1986 (relating to capital expenditures) is amended by striking
			 or at the end of subparagraph (J), by striking the period at the
			 end of subparagraph (K) and inserting , or, and by adding at the
			 end the following new subparagraph:
						
							(L)expenditures for which a deduction is
				allowed under section
				191.
							.
					(2)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
						
							(38)to the extent provided in section
				191(f)(2).
							.
					(3)The table of sections for part VI of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 190 the following new item:
						
							
								Sec. 191. Broadband
				expenditures.
							
							.
					(d)Designation of
			 census tracts
					(1)In
			 generalThe Secretary of the
			 Treasury shall, not later than 90 days after the date of the enactment of this
			 Act, designate and publish those census tracts meeting the criteria described
			 in paragraphs (16), (22), and (23) of section 191(e) of the Internal Revenue
			 Code of 1986 (as added by this section). In making such designations, the
			 Secretary of the Treasury shall consult with such other departments and
			 agencies as the Secretary determines appropriate.
					(2)Saturated
			 market
						(A)In
			 generalFor purposes of
			 designating and publishing those census tracts meeting the criteria described
			 in subsection (e)(19) of such section 191—
							(i)the Secretary of the Treasury shall
			 prescribe not later than 30 days after the date of the enactment of this Act
			 the form upon which any provider which takes the position that it meets such
			 criteria with respect to any census tract shall submit a list of such census
			 tracts (and any other information required by the Secretary) not later than 60
			 days after the date of the publication of such form, and
							(ii)the Secretary of the Treasury shall publish
			 an aggregate list of such census tracts and the applicable providers not later
			 than 30 days after the last date such submissions are allowed under clause
			 (i).
							(B)No subsequent
			 lists requiredThe Secretary
			 of the Treasury shall not be required to publish any list of census tracts
			 meeting such criteria subsequent to the list described in subparagraph
			 (A)(ii).
						(e)Other regulatory
			 matters
					(1)ProhibitionNo Federal or State agency or
			 instrumentality shall adopt regulations or ratemaking procedures that would
			 have the effect of eliminating or reducing any deduction or portion thereof
			 allowed under section 191 of the Internal Revenue Code of 1986 (as added by
			 this section) or otherwise subverting the purpose of this section.
					(2)Treasury
			 regulatory authorityIt is
			 the intent of Congress in providing the election to deduct qualified broadband
			 expenditures under section 191 of the Internal Revenue Code of 1986 (as added
			 by this section) to provide incentives for the purchase, installation, and
			 connection of equipment and facilities offering expanded broadband access to
			 the Internet for users in certain low income and rural areas of the United
			 States, as well as to residential users nationwide, in a manner that maintains
			 competitive neutrality among the various classes of providers of broadband
			 services. Accordingly, the Secretary of the Treasury shall prescribe such
			 regulations as may be necessary or appropriate to carry out the purposes of
			 section 191 of such Code, including—
						(A)regulations to determine how and when a
			 taxpayer that incurs qualified broadband expenditures satisfies the
			 requirements of section 191 of such Code to provide broadband services,
			 and
						(B)regulations describing the information,
			 records, and data taxpayers are required to provide the Secretary to
			 substantiate compliance with the requirements of section 191 of such
			 Code.
						(f)Effective
			 dateThe amendments made by
			 this section shall apply to expenditures incurred after the date of the
			 enactment of this Act.
				102.Credit for
			 operational expenses for wireless broadband networks serving rural or
			 underserved areas
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following:
					
						45O.Credit for
				operational expenses for wireless broadband networks serving rural or
				underserved areas
							(a)General
				ruleFor purposes of section
				38, the wireless broadband operations credit determined under this section for
				the taxable year is the amount equal to the qualified operational expenses of
				the taxpayer for the taxable year.
							(b)LimitationThe
				amount allowed as a credit under this section for a taxable year shall not
				exceed $10,000.
							(c)Qualified
				operational expensesFor
				purposes of this section—
								(1)In
				generalThe term qualified operational expenses
				means amounts paid or incurred to provide broadband services in the United
				States to rural subscribers or underserved subscribers through the radio
				transmission of energy. Such amounts does not includes amounts properly
				allocable to capital account.
								(2)Broadband
				servicesThe term
				broadband services means the transmission of signals at a rate of
				at least 5,000,000 bits per second to the subscriber and at least 1,000,000
				bits per second from the subscriber.
								(3)Other
				definitionsThe terms rural area,
				subscriber, underserved area, have the meanings given
				the respective term by 191(e).
								(d)Related
				personsFor purposes of this
				section, all persons treated as a single employer under subsection (a) or (b)
				of section 52 shall be treated as a single taxpayer.
							(e)Denial of double
				benefitFor purposes of this section, no amount taken into
				account as a deduction or credit under any other provision of this chapter
				shall be taken into account under this
				section.
							.
				(b)Credit treated
			 as business creditSection 38(b) of such Code (relating to
			 current year business credit) is amended by striking plus at the
			 end of paragraph (30), by striking the period at the end of paragraph (31), and
			 inserting , plus, and by adding at the end the following:
					
						(32)the wireless broadband operations credit
				determined under section
				45O(a).
						.
				(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by at the end the
			 following:
					
						
							Sec. 45O. Credit for operational expenses for wireless
				broadband networks serving rural or underserved
				areas.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				IINTIA
			 Grant Program
			201.Establishment of
			 NTIA grant program for broadband deployment in rural and underserved
			 areasThe National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 901 et seq.) is amended by adding at the end the following new section:
				
					159.Rural Broadband
				Deployment Grant Program
						(a)EstablishmentThe Secretary of Commerce, acting through
				the NTIA, shall establish a competitive program to provide an eligible unit of
				local government with a grant of not more than $75,000 to establish
				publicly-available networks of broadband service.
						(b)EligibilityIn order to be eligible to receive a grant
				under this section, an eligible unit of local government shall prepare and
				submit an application at such time, in such form, and with such information and
				assurances as the Secretary may require, including an assurance that the
				eligible unit of local government will take such steps as are necessary to
				maintain the equipment and devices, including hiring and training personnel, to
				maintain the project for a 5-year period beginning on either the date when such
				network is established or 1 year after the grant is received, whichever is
				earlier.
						(c)DefinitionsIn
				this section:
							(1)Broadband
				serviceThe term
				broadband service means the transmission of signals at a rate of
				at least 5,000,000 bits per second to the subscriber and at least 1,000,000
				bits per second from the subscriber.
							(2)Eligible Unit of
				Local GovernmentThe term eligible unit of local
				government means a unit of local government that contains within its
				jurisdiction at least one rural area or underserved area.
							(3)Rural
				areaThe term rural
				area means any census tract which—
								(A)is not within 10 miles of any incorporated
				or census designated place containing more than 25,000 people, and
								(B)is not within a county or county equivalent
				which has an overall population density of more than 500 people per square mile
				of land.
								(4)Underserved
				areaThe term
				underserved area means—
								(A)any census tract which is located
				in—
									(i)an empowerment zone or enterprise community
				designated under section 1391, or
									(ii)the District of Columbia Enterprise Zone
				established under section 1400, or
									(B)any census tract—
									(i)the poverty level of which is at least 30
				percent (based on the most recent census data), and
									(ii)the median family income of which does not
				exceed—
										(I)in the case of a census tract located in a
				metropolitan statistical area, 70 percent of the greater of the metropolitan
				area median family income or the statewide median family income, and
										(II)in the case of a census tract located in a
				nonmetropolitan statistical area, 70 percent of the nonmetropolitan statewide
				median family income.
										(d)Report
				requirementThe Secretary of
				Commerce shall submit to Congress a report during each of fiscal years 2010
				through 2014 on how funds were expended during the previous fiscal year.
						(e)Authorization of
				AppropriationsFor grants under this section, there are
				authorized to be appropriated to the Secretary of Commerce $15,000,000 for each
				of fiscal years 2009 through 2013.
						.
			IIIExtension of
			 Public Safety Interoperable Communications Grant Program
			301.Extension of
			 Public Safety Interoperable Communications Grant ProgramSection 3006(a)(2) of the Digital Television
			 Transition and Public Safety Act of 2005 (Public Law 109–171; 120 Stat. 24) is
			 amended by striking fiscal year 2010 and inserting fiscal
			 year 2013.
			IVFarm
			 bill provisions
			401.Expansion of
			 911 accessSection 315(b) of
			 the Rural Electrification Act of 1936 (7 U.S.C. 904e(b)) is amended by striking
			 2002 through 2007 and inserting 2009 through
			 2013.
			402.Access to
			 broadband telecommunications services in rural areas
				(a)DefinitionsSection 601(b) of the Rural Electrification
			 Act of 1936 (7 U.S.C. 950bb(b)) is amended by striking paragraph (2) and
			 inserting the following:
					
						(2)Eligible rural
				communityThe term
				eligible rural community means any area of the United States that
				is not—
							(A)included within the boundaries of any city,
				town, borough, or village, whether incorporated or unincorporated, with a
				population of more than 40,000 inhabitants; or
							(B)the urbanized area contiguous and adjacent
				to such a city or
				town.
							.
				(b)Prioritization
			 of applications
					(1)DefinitionSection
			 601(b) of such Act (7 U.S.C. 950bb(b)), as amended by subsection (a) of this
			 section, is amended by adding at the end the following:
						
							(3)Incumbent
				service providerThe term
				incumbent service provider means, with respect to an application
				submitted pursuant to this section, an entity that is providing broadband
				service to at least 5 percent of the households in the service area proposed in
				the
				application.
							.
					(2)Priority based
			 on number of incumbent service providersSection 601(c) of such Act (7 U.S.C.
			 950bb(c)) is amended by adding at the end the following:
						
							(3)Applications
				prioritized based on number of incumbent service providers
								(A)In
				generalIn making or guaranteeing loans under paragraph (1), the
				Secretary shall give priority, in the following order, to applications from
				eligible rural communities that have—
									(i)no
				incumbent service provider;
									(ii)1 incumbent service provider; or
									(iii)2 incumbent service providers who,
				together, serve not more than 25 percent of the households in the service area
				proposed in the application.
									(B)ProhibitionsIn carrying out this section, the Secretary
				may not—
									(i)make a loan to an
				eligible community in which there are 3 or more incumbent service providers,
				unless—
										(I)the loan is to an
				incumbent service provider of the community;
										(II)the other providers in that community are
				notified of the application before approval by the Secretary, and have
				sufficient time to comment on the application; and
										(III)the application
				includes substantially increasing—
											(aa)the
				quality of broadband service in the community; and
											(bb)the provision of broadband service to
				unserved households inside and outside the community; or
											(ii)make a loan for new construction to any
				community in which more than 75 percent of the households may obtain affordable
				broadband service, on request, from at least 1 incumbent service
				provider.
									.
					(c)Paperwork
			 reductionSection 601(c) of
			 such Act (7 U.S.C. 950bb(c)), as amended by subsection (b)(2) of this section,
			 is amended by adding at the end the following:
					
						(4)Paperwork
				reductionThe Secretary shall
				take steps to reduce the cost and paperwork associated with applying for a loan
				or loan guarantee under this section by first-time applicants, particularly
				those who are smaller and start-up Internet providers, including by providing
				for a new application which shall maintain the ability of the Secretary to make
				an analysis of the risk associated with the loan
				involved.
						.
				(d)Increase in
			 maximum number of subscriber lines that may be served by an eligible
			 entitySection 601(d)(3) of such Act (7 U.S.C. 950bb(d)(3)) is
			 amended by striking 2 and inserting 10.
				(e)Limitation on
			 funds to entities with more than 2 percent of subscriber linesSection 601(d) of such Act (7 U.S.C.
			 950bb(d)) is amended by adding at the end the following:
					
						(4)Limitation on
				funds to entities with more than 2 percent of subscriber linesNot more than 25 percent of the loans made
				under this section in a single fiscal year may be approved for entities that
				serve more than 2 percent of the telephone subscriber lines in the United
				States.
						.
				(f)Loan term not To
			 exceed 35 yearsSection 601(g)(2) of such Act (7 U.S.C.
			 950bb(g)(2)) is amended by striking not to exceed the useful life of the
			 assets constructed, improved, or acquired with the proceeds of the loan or
			 extension of credit. and inserting of such length, not exceeding
			 35 years, as the borrower may request, so long as the Secretary determines that
			 the loan is adequately secured. In determining the term of a loan or loan
			 guarantee, the Secretary shall consider whether the recipient is or would be
			 serving an area that is not receiving broadband services.
				(g)Adequacy of
			 securitySection 601 of such
			 Act (7 U.S.C. 950bb) is amended by redesignating subsections (h) through (k) as
			 subsections (i) through (l), respectively, and inserting after subsection (g)
			 the following:
					
						(h)Adequacy of
				securityThe Secretary shall
				ensure that the type, amount, and method of security used to secure any loan or
				loan guarantee provided under this section is commensurate to the risk involved
				with the loan or loan guarantee, particularly when the loan or loan guarantee
				is issued to a financially healthy, strong, and stable entity. In determining
				the amount and method of security, the Secretary shall consider reducing the
				security in areas that do not have broadband
				service.
						.
				(h)General report
			 on programSection 601 of
			 such Act (7 U.S.C. 950bb), as amended by subsection (g) of this section, is
			 amended by redesignating subsections (k) and (l) as subsections (l) and (m),
			 respectively, and inserting after subsection (j) the following:
					
						(k)General program
				reportNot later than
				December 1 of each year, the Secretary shall prepare and submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that details for
				the preceding fiscal year—
							(1)the loans made under this section;
							(2)the communities served under this
				section;
							(3)the speed of the broadband service offered
				by applicants for, and recipients of, loans or loan guarantees under this
				section;
							(4)the type of services offered by the
				applicants and recipients;
							(5)the length of time to approve applications
				submitted pursuant to this section; and
							(6)the outreach efforts undertaken by the
				Department of Agriculture to encourage persons in areas without broadband
				service to submit applications pursuant to this section.
							.
				(i)National center
			 for rural telecommunications assessmentSection 601 of such Act
			 (7 U.S.C. 950bb), as amended by subsections (g) and (h) of this section, is
			 amended by redesignating subsections (l) and (m) as subsections (m) and (n),
			 respectively, and inserting after subsection (k) the following:
					
						(l)National center
				for rural telecommunications assessment
							(1)Establishment of
				centerThe Secretary shall
				designate a National Center for Rural Telecommunications Assessment (in this
				subsection referred to as the Center).
							(2)CriteriaThe Secretary shall use the following
				criteria in making the designation:
								(A)The Center must be an entity with a focus
				on rural policy research and a minimum of 5 years experience in rural
				telecommunications research and assessment.
								(B)The Center must be capable of assessing
				broadband services in rural areas.
								(C)The Center must have significant experience
				with other rural economic development centers and organizations in the
				assessment of rural policies and formulation of policy solutions at the local,
				State, and Federal level.
								(3)BoardThe management of the Center shall be
				vested in a board of directors that is capable of oversight of the duties set
				forth in paragraph (4).
							(4)DutiesThe Center shall—
								(A)assess the effectiveness of programs
				provided under subsection (d) in increasing broadband penetration and purchase
				in rural areas, especially in those rural communities identified by the
				Secretary as having no service before award of a broadband loan or loan
				guarantee under subsection (d);
								(B)develop assessments of broadband
				availability in rural areas, working with existing rural development centers
				selected by the Center;
								(C)identify policies and initiatives at the
				local, State and Federal level that have increased broadband penetration and
				purchase in rural areas;
								(D)conduct a national study of rural
				households and businesses focusing on the adoption of, barriers to, and
				utilization of broadband services; and
								(E)provide reports to the public on the
				activities undertaken under this section.
								(5)Reporting
				requirementsThe Center shall
				report by December 1 of each year to the Secretary its activities, the results
				of its research, and any such information the Secretary may request regarding
				the prior fiscal year. In reporting to the Secretary the Center shall include
				the following:
								(A)Assessments of the programs provided under
				subsection (b).
								(B)Annual assessments on broadband
				availability in rural areas under consideration by the Center.
								(C)Annual assessments on the effects of the
				policy initiatives identified in paragraph (2)(C).
								(D)Results from the national study of rural
				households and businesses conducted under paragraph (4)(D).
								(6)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this subsection not
				more than $1,000,000 for each of the fiscal years 2009 through
				2013.
							.
				(j)FundingSection 601(m) of such Act (7 U.S.C.
			 950bb(l)) as so redesignated by subsections (g) through (i) of this section, is
			 amended—
					(1)by striking paragraph (1);
					(2)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3),
			 respectively;
					(3)in paragraph (1)(B) (as so redesignated),
			 by striking 2007 and inserting 2013;
					(4)in paragraph (2) (as so redesignated), by
			 striking 2003 through 2007 and inserting 2009 through
			 2013; and
					(5)in paragraph (3) (as so redesignated), by
			 adding at the end the following:
						
							(D)Eligible tribal
				communitiesOf the amounts
				made available under subparagraph (A) for a fiscal year, 10 percent shall be
				reserved for entities serving eligible tribal communities.
							(E)Unobligated
				amountsAny amounts in the
				reserve established for eligible tribal communities for a fiscal year under
				subparagraph (D) that are not obligated by June 30 of the fiscal year shall be
				available to the Secretary to make loans and loan guarantees under this section
				to eligible entities in any State, as determined by the Secretary.
							.
					(k)Extension of
			 authority To issue loansSection 601(n) of such Act (7 U.S.C.
			 950bb(m)), as so redesignated by subsections (f) through (h) of this section,
			 is amended by striking 2007 and inserting
			 2013.
				403.Community
			 connect grant programTitle VI
			 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended by adding
			 at the end the following:
				
					602.Community
				connect grant program
						(a)EstablishmentThe Secretary shall establish a grant
				program to be known as the Community Connect Grant Program to
				provide financial assistance to eligible applicants to provide broadband
				transmission service that fosters economic growth and delivers enhanced
				educational, health care, and public safety services.
						(b)EligibilityTo be eligible for a grant under this
				section, the applicant must—
							(1)be legally organized as an incorporated
				tribal organization, an Indian tribe, or tribal organization, as defined in
				subsections (b) and (c) of section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450b(b) and (c)), a State or local unit of
				government, or other legal entity, including a cooperative, private
				corporation, or limited liability company organized on a for-profit or
				not-for-profit basis;
							(2)have the legal capacity and authority to
				own and operate broadband facilities as proposed in its application, to enter
				into contracts, and to otherwise comply with applicable Federal statutes and
				regulations; or
							(3)be in an eligible
				rural community (as defined in section 601(b)(2) of the Rural Electrification
				Act of 1936).
							(c)Ineligible grant
				purposesA grant made under
				this section may not be used—
							(1)to finance the duplication of any broadband
				transmission service provided by another entity; or
							(2)with respect to facilities, to provide
				local exchange telecommunications service to any person or entity receiving the
				service.
							(d)PriorityIn making grants under this section, the
				Secretary shall give priority to grants that will enhance community access to
				telemedicine and distance learning resources.
						(e)Matching
				contributions
							(1)In
				generalTo be eligible to
				receive a grant under subsection (a), a grant applicant shall provide a
				matching contribution of at least 15 percent of the grant amount requested, in
				funds and in-kind contributions in a proportion to be determined by the
				Secretary.
							(2)Limitations
								(A)Costs incurred by or on behalf of an
				applicant, for facilities, installed equipment, or other services rendered
				before submission of a completed application shall not be considered to be for
				an eligible grant purpose or a matching contribution.
								(B)Any financial assistance from Federal
				sources shall not be considered to be a matching contribution for purposes of
				this section, unless there is a Federal statutory exception specifically
				authorizing the Federal financial assistance to be so considered.
								(f)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this section not
				more than $25,000,000 for each of the fiscal years 2009 through
				2013.
						.
			404.Assistance for rural
			 public television stationsSection 2333 of the Food, Agriculture,
			 Conservation and Trade Act of 1990 (7 U.S.C. Sec. 950aaa–2) is amended by
			 adding at the end the following:
				
					(j)Digital service
				transition assistance for public television stationsThe Secretary may provide grants under this
				section to noncommercial education television broadcast stations that serve
				rural areas for the purposes of developing digital facilities, equipment, and
				infrastructure to enhance digital services to rural
				areas.
					.
			405.Telemedicine
			 and distance learning services in rural areas
				(a)Authorization of
			 appropriationsSection 2335A
			 of the Food, Agriculture, Conservation and Trade Act of 1990 (7 U.S.C.
			 950aaa–5) is amended by striking 2007 and inserting
			 2013.
				(b)Conforming
			 amendmentSection 1(b) of
			 Public Law 102–551 (7 U.S.C. 950aaa note) is amended by striking
			 2007 and inserting 2013.
				406.Guarantees for
			 bonds and notes issued for electrification or telephone purposesSection 313A(f) of the Rural Electrification
			 Act of 1936 (7 U.S.C. 940c–1(f)) is amended by striking 2007 and
			 inserting 2013.
			407.Comprehensive rural
			 broadband strategyNot later
			 than 180 days after the date of the enactment of this Act, the Secretary of
			 Agriculture shall submit to the President, the Committee on Agriculture of the
			 House of Representatives, and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report describing a comprehensive rural broadband
			 strategy that includes—
				(1)recommendations—
					(A)to promote
			 interagency coordination of Federal agencies in regards to policies,
			 procedures, and targeted resources, and to improve and streamline the polices,
			 programs, and services;
					(B)to coordinate
			 among Federal agencies regarding existing rural broadband or rural initiatives
			 that could be of value to rural broadband development;
					(C)to address both
			 short- and long-term solutions and needs assessments for a rapid build-out of
			 rural broadband solutions and applications for Federal, State, regional, and
			 local government policy makers;
					(D)to identify how
			 specific Federal agency programs and resources can best respond to rural
			 broadband requirements and overcome obstacles that currently impede rural
			 broadband deployment; and
					(E)to promote
			 successful model deployments and appropriate technologies being used in rural
			 areas so that State, regional, and local governments can benefit from the
			 cataloging and successes of other State, regional, and local governments;
			 and
					(2)a
			 description of goals and timeframes to achieve the strategic plans and visions
			 identified in the report.
				VTelehealth
			 Programs
			601.Telehealth
			 programs
				(a)Telehealth
			 network and telehealth resource centers grant programsSubsection (s) of section 330I of the
			 Public Health Service Act (42 U.S.C. 254c–14) is amended to read as
			 follows:
					
						(s)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
							(1)for grants under
				subsection (d)(1), $5,000,000 for each of fiscal years 2009 through 2013;
				and
							(2)for grants under
				subsection (d)(2), $5,000,000 for each of fiscal years 2009 through
				2013.
							.
				(b)Telemedicine;
			 incentive grants regarding coordination among StatesSubsection
			 (b) of section 330L of the Public Health Service Act (42 U.S.C. 245c–18) is
			 amended to read as follows:
					
						(b)Authorization of
				appropriationsTo carry out
				subsection (a), there is authorized to be appropriated $5,000,000 for each of
				fiscal years 2009 through
				2013.
						.
				
